The evidence would justify a finding that at the time the plaintiff entered the snow "cut," he did not and could not know that defendant was approaching in the opposite direction. It is not negligence per se under Section 4511.25, Revised Code, to cross the center line to avoid an obstruction where the movement can be made with safety at the time. Plaintiff having entered the "cut" without negligence, the evidence shows that the obstruction made it physically impossible for plaintiff to return fully to the right side of the road. Accordingly, it could not have been negligence per se when he failed to do so.
Upon being faced with the defendant's oncoming auto, plaintiff's obligation was to use ordinary care. The evidence shows he pulled as far right as he could. There is evidence to find that he either came to a stop or slowed almost to a stop. Whether plaintiff exercised ordinary care after he was in the "cut" was an issue for the jury.
The defendant, although proceeding in a lawful manner in entering the "cut" at his end, had a discernible object in his line of travel. The evidence would justify a finding that he did see or could have seen the plaintiff's auto. His obligation was to use ordinary care, and whether he did so was an issue for the jury. *Page 29